—Judgment unanimously reversed on the law, motion granted and counts one and two of indictment No. 927/96 dismissed. Memorandum: We agree with defendant that the evidence adduced at trial is legally insufficient to establish his guilt of criminal possession of a controlled substance in the first degree (Penal Law § 220.21 [1]) and criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]). Viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), the evidence establishes that defendant, who was located in Rochester, telephoned his supplier in New York City and placed an order for a quantity of cocaine, which was seized before delivery and payment while en route to Rochester. The cocaine was found hidden in a secret compartment of a motor vehicle driven by an agent of the New York City supplier. Contrary to the People’s contention, defendant is not